RICHARDS, J.:
Epitomized Opinion
This was an action for personal injuries. The defendant, Renesch, was the owner of a vacant lot acposs a portion of which was a more or less beaten path which had been used by members of the public for a long time. This path was used by pedestrians as a short cut from one street to another. The defendant, desiring to build a house, excavated the ground where this path had originally been. The plaintiff, while passing across this lot after dark fell into this excavation and was severely hurt. At the close of the evidence offered on behalf of the plaintiff Judge R. S. Marx of the Common Pleas Court directed a verdict for the defendant. Whereupon the plaintiff prosecuted error.
1. Under the circumstances of this case, the plaintiff was a! licensee and not a trespasser.
2. A licensee exercises his license subject to its attendant perils and risks and is held to a knowledge of the law that an owner of property is not bound to make it safe for licensees.